Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0000056
                                                      13-JAN-2016
                                                      08:07 AM



                          SCWC-13-0000056

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                vs.

                        JOHN ALBERT WAGNER,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0000056; CR. NO. 11-1-001K)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see

also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2015),

           IT IS HEREBY ORDERED that Petitioner/Defendant-

Appellant’s application for writ of certiorari, filed December

14, 2015, is dismissed without prejudice to re-filing the

application pursuant to HRAP Rule 40.1(a) (2015) (“The

application shall be filed within 30 days after the filing of the
intermediate court of appeals’ judgment on appeal or dismissal

order, unless the time for filing the application is extended in

accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, January 13, 2016.

John Albert Wagner              /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2